DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/04/2021 has been entered. Claims 1 and 8-9 have been amended. Claims 1-36 remain pending in this application. Claims 25-36 are withdrawn from further consideration. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/14/2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (Pub. No.: US 2015/0119833 A1), hereinafter Coulthard, in view of Vinton (Pub. No.: US 2012/0046603 A1). 
Regarding claim 1, Coulthard discloses (fig. 1, 4A) a dressing (124) for treating a tissue site (104) with negative pressure (¶ 0026), the dressing comprising:
A first layer (fluid management assembly 144) coupled to a second layer (base layer 132), wherein the second layer comprises a plurality of fluid restrictions (apertures 160) through the second layer (¶ 0030); and
A polymer drape (sealing member 140, ¶ 0046) coupled to the first layer (see fig. 1);
Wherein the first layer is interposed between the second layer and the polymer drape (see fig. 1). 

Coulthard fails to disclose that the plurality of fluid restrictions are configured to expand in response to a pressure gradient across the second layer. 
Vinton teaches (fig. 3) an analogous dressing for treating a tissue site with negative pressure (see abstract) comprising a plurality of fluid restrictions (slits 51) that are configured to expand in response to a pressure gradient across the second layer (¶ 0011). 
It would have been obvious to modify the plurality of fluid restrictions of Coulthard such that they are configured to expand in response to a pressure gradient across the second layer as taught by Vinton. Doing so may provide optimal healing conditions for damaged tissue whist allowing excessive fluid produced by the damaged tissue to be removed (Vinton, ¶ 0011). 	
Regarding claim 2, Coulthard further discloses (fig. 1, 4A) that the first layer comprises a manifold layer (absorbent layer 184) (¶ 0048) and the second layer 
Regarding claim 3, Coulthard further discloses (fig. 1, 4A) that the second layer has a substantially flat configuration (see fig. 4A), and one or more of the following: a density of less than 300 g/m2; a harness between and including about 5 Shore 00 and about 80 Shore 00 (¶ 0034); and a thickness between and including about 200µm and about 1000µm (¶ 0034). 
Regarding claim 4, Vinton further teaches that the fluid restrictions comprise slits or slots having a length of less than 4 mm and a width less than 1 mm (slits can have a length of between 1 and 5 mm, if the slit length is 1 mm, the width will be less than 1 mm. ¶ 0016).  
It would have been obvious to modify the fluid restrictions of Coulthard and Vinton such that they comprise slits or slots having a length less than 4 mm and a width less than 1 mm as taught by Vinton. Such lengths of slits have been shown to be particularly beneficial in the regulation of exudate removal (Vinton, ¶ 0016). 
Regarding claim 5, Vinton further teaches that the length is less than 3 mm and the width is less than 1 mm (slits can have a length of between 1 and 5 mm, if the slit length is 1 mm, the width will be less than 1 mm. ¶ 0016).  
It would have been obvious to modify the fluid restrictions of Coulthard and Vinton such that the length is less than 3 mm and the width is less than 1 mm as taught by Vinton. Such lengths of slits have been shown to be particularly beneficial in the regulation of exudate removal (Vinton, ¶ 0016). 
Regarding claim 6¸Vinton further teaches that the length is at least 2 mm (¶ 0016). 

Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 7, Vinton further teaches that the second layer allows the fluid restrictions to open and close when in use (¶ 0011). 
It would have been obvious to modify the second layer of Coulthard and Vinton such that it allows the fluid restrictions to open and close when in use as taught by Vinton. Doing so may provide optimal healing conditions for damaged tissue whist allowing excessive fluid produced by the damaged tissue to be removed (Vinton, ¶ 0011).  
Regarding claim 8, Coulthard further discloses that the tackiness can vary in different locations of the base layer (¶ 0042). 
Modifying Coulthard such that at about 0.25 mm to about 1.5 mm on the longer 
Regarding claim 9, modifying Coulthard such that at about 0.25 mm to about 1.5 mm on the longer length side of the fluid restrictions has a hardness less than about 5 Shore 00 would have been obvious in order to ensure that the fluid restrictions are not too stiff and able to expand in the response to pressure. 
Regarding claim 10, Coulthard further discloses (fig. 4B) that the fluid restrictions are distributed across the second layer in a uniform pattern (see fig. 4B, ¶ 0031). 
Regarding claim 11, Coulthard further discloses (fig. 4B) that the uniform pattern comprises a grid of parallel rows and columns (see fig. 4B). 
Regarding claim 12, Coulthard further discloses (fig. 4B) that the fluid restrictions are distributed across the second layer in parallel rows and columns (see fig. 4B); the rows are spaced about 3 mm on center (distance C may be between 2.8 mm to about 3.2 mm, ¶ 0032); and the fluid restrictions in each of the rows are spaced about 3 mm on center (distance B may be between about 2.8 mm to about 3.2 mm, ¶ 0032).
Regarding claim 13, Coulthard further discloses (fig. 4B) that the fluid restrictions in adjacent rows are offset (see fig. 4B). 
Regarding claim 14, Vinton further teaches (fig. 3) that the fluid restrictions comprise elastomeric valves that are normally closed (¶ 0047, the fluid restrictions require a predetermined pressure in order to open, and are thus normally closed). 
It would have been obvious to modify the fluid restrictions of Coulthard and Vinton such that they comprise elastomeric valves in the second layer that are normally 
Regarding claim 15¸Vinton further teaches (fig. 3) that the elastomeric valves are fenestrations (elastomeric valve is a slit, ¶ 0015). 
It would have been obvious to modify the elastomeric valves of Coulthard and Vinton such that they are fenestrations as taught by Vinton. Doing so provides a simple and effective means for implementing a self-regulating perforation (Vinton, ¶ 0015).
Regarding claim 16, Vinton further teaches (fig. 3) a first layer (53) that comprises foam (¶ 0046).
It would have been obvious to modify the first layer of Coulthard such that it comprises foam as taught by Vinton. Doing so would provide a first layer that can retain fluid absorbed from the wound. 
Regarding claim 22, Coulthard further discloses (fig. 1 and 4B) that the fluid restrictions are coextensive with the first layer (see fig. 1). 
Regarding claim 23, Coulthard further discloses (figs. 1, 4A) that the polymer drape comprises a fluid port (aperture 170) configured to be coupled to a fluid conductor (¶ 0055). 
Regarding claim 24, Coulthard further discloses (fig. 1, 4A) an adhesive (136) (¶ 0029) and a release liner (162) (¶ 0044). 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard and Vinton, as applied to claim 16 above, and further in view of Hartwell (Pub. No.: US 2016/0166744 A1).
Regarding claims 17-18, Coulthard and Vinton fail to teach that the foam is reticulated and has a free volume of at least 90%. 
Hartwell teaches a foam suitable for treating a tissue site with negative pressure that is reticulated and has a free volume of at least 90% (¶ 0018).
It would have been obvious to modify the foam of Coulthard and Vinton such that it is reticulated and has a free volume of at least 90% as taught by Hartwell. Doing so would provide a foam that allows for transmission of negative pressure to the wound (Hartwell, ¶ 0018). 
Regarding claim 19, Vinton further teaches that the foam is porous (¶ 0046). Coulthard and Vinton fail to teach that the foam has an average pore size in a range of 400 and 600µm.
Hartwell teaches a foam suitable for treating a tissue site with negative pressure that is reticulated and has an average pore size in a range of 400 and 600µm (¶ 0018). 
It would have been obvious to modify the foam of Coulthard and Vinton such that it has an average pore size in a range of 400 and 600µm taught by Hartwell. Doing so would provide a foam that allows for transmission of negative pressure to the wound (Hartwell, ¶ 0018). 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard and Vinton as applied to claims 1 and 16 above, and further in view of Hunt et al. (Pub. No.: US 2004/0030304 A1), hereinafter Hunt. 	Regarding claim 20, Coulthard and Vinton fail to teach that the first layer has a .
Hunt teaches (fig. 1) an analogous dressing (10) for treating a tissue site with negative pressure (abstract) wherein the first layer (lower foam layer 36) has a thickness less than 7 mm (¶ 0045). 
It would have been obvious to modify the first layer of Coulthard and Vinton such that it has a thickness less than 7 mm as taught by Hunt. Doing so can provide a dressing capable of being inserted into the wound (Hunt, ¶ 0045). 
Regarding claim 21, Coulthard and Vinton fail to teach that the first layer is hydrophobic. 
Hunt teaches (fig. 1) an analogous dressing (10) for treating a tissue site with negative pressure (abstract) wherein the first layer (lower foam layer 36) is hydrophobic (lower foam layer is constructed from polyurethane, ¶ 0034).
It would have been obvious to modify Coulthard and Vinton such that the first layer is hydrophobic. Doing so would provide a first layer that stimulates flow of exuded liquids from the wound (Hunt, ¶ 0014). 

Response to Arguments
Applicant’s arguments, see page 7, filed 02/04/2021, with respect to the non-statutory double-patenting rejections have been fully considered and are persuasive in view of the amendments to the claims. The non-statutory double patenting of claims 1, 14, 16-17 and 23 over co-pending application no. 15/997,833 and claims 1, 16 and 18-22 over co-pending application no.: 15/997, 761 have been withdrawn. 

Applicant's arguments filed 02/04/2021, see pages 8-9, with respect to claims 1-24 rejected under 35 USC §103 have been fully considered but they are not persuasive. Applicant argues that Coulthard alone and in combination do not teach the features of amended claim 1. However, the amended features are disclosed by Coulthard (see rejection above). 
Further, regarding claim 8, applicant argues that Coulthard teaches tackiness of the adhesive rather than the tackiness of the base layer. However, as discussed in the above rejection of claim 1, the second layer of Coulthard comprises silicone gel, substantially identical to the second layer of the claimed invention, and would thus be tacky. Further, Coulthard’s base layer is in contact with the second layer and the second layer would therefore be tacky. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781